Citation Nr: 0200612	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $1324.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which found that the veteran had 
acted in bad faith and denied a waiver of recovery of the 
overpayment of pension benefits in the amount of $1324.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In June 1997 the veteran submitted a VA Form 21-4138 and 
a VA Improved Pension Eligibility Verification Report 
(Veteran With No Children) (EVR), stating that he and his 
wife received no income other than Social Security benefits.

3.  The RO informed the veteran in July 1997, February 1998 
and March 1999 that if he or his wife received any additional 
income he had to report it to VA immediately.  

4. In May 2000, the RO retroactively reduced the veteran's 
pension award effective July 1, 1997, creating an overpayment 
in the amount of $1324.

5. The overpayment was created by intentional failure to 
report income on the part of the veteran for the purpose of 
retaining VA benefits.


CONCLUSION OF LAW

There was bad faith on the part of the veteran in the 
creation of the overpayment of pension benefits in the amount 
of $1324, and waiver of recovery of the overpayment is 
barred.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5302 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2001); 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of the overpayment of 
pension benefits in the amount of $1324.  He states that to 
repay the debt would be a hardship for him and his wife.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. N o. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In this regard, the Board notes that in August 2000 the RO 
explained to the veteran how the overpayment had been 
created.  The veteran was provided notice of the specific 
legal criteria necessary for his claim, as well as the 
evidence of record, by a June 2001 statement of the case.  In 
August 2001, the RO informed the veteran of the evidence it 
had obtained, and explained how the overpayment was created 
and why it was denied.  VA provided the veteran with VA forms 
on which to provide financial information.  VA has associated 
with the claims file all financial information received from 
the veteran.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
effectively notified the veteran of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The further plainly shows through his 
statements and submissions of evidence that he understand the 
nature of the evidence needed to substantiate this claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence is moot.  Accordingly, the 
Board finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

The basic facts of this case are not in dispute.  A May 1993 
decision by the Committee found that the veteran and his wife 
had received an overpayment of VA pension benefits in the 
amount of $5252, based on their report that they received no 
countable income.  When the veteran reported that he and his 
wife were both receiving Social Security benefits, VA 
terminated his pension benefits due to excess income and an 
overpayment was established on his record.  The Committee 
found that the veteran was at fault in the creation of the 
overpayment because he could have notified VA sooner that he 
was receiving Social Security benefits.  The Committee denied 
the waiver, finding that the veteran had received unjust 
enrichment from the government in the form of erroneous 
benefits.  

A November 1993 decision by the Committee did not change the 
original finding of fault, but waived collection of the 
overpayment.  It held that collection would be contrary to 
equity and good conscience.  

In June 1997, the veteran submitted a signed VA Form 21-4138, 
requesting reinstatement of his VA pension.  He said that 
both he and his wife were unable to work, that their only 
source of income was Social Security and that there was "no 
other income."  By signing this form, the veteran certified 
that "the statements on this form are true and correct to the 
best of my knowledge and belief."  At that time the veteran 
also submitted an EVR, signed and dated in June 1997, on 
which he stated that he and his wife received no wages from 
employment.  He stated that he and his wife received $484 and 
$481, respectively, each month from Social Security.  The EVR 
contained clear language requesting accurate data.

In July 1997, the RO informed the veteran that it had granted 
the veteran pension.  The RO confirmed that the only income 
the veteran and his wife received was their respective Social 
Security benefits, and that their countable annual family 
income was less than the maximum annual rate.  The RO 
informed him that if he or his wife received any income from 
other sources he had to report it to VA immediately.  

In additional correspondence sent to the veteran in February 
1998 and March 1999, VA again informed him that the only 
income he and his wife received was their respective Social 
Security benefits, that their countable annual family income 
was less than the maximum annual rate, and that if he or his 
wife received any income from other sources he had to report 
it to VA immediately.

In March 2000, RO informed the veteran that it had received 
evidence that his wife was employed and had earned income for 
1997 in the amount of $3759.88, income for 1998 in the amount 
of $5224.90, and income for 1999 in the amount of $5595.05.  
The RO proposed terminating his pension payments, effective 
July 1, 1997.  The veteran was informed that he had 60 days 
in which to submit evidence that his pension benefits should 
not be terminated.  

In May 2000, VA informed the veteran that it had considered 
his additional income of $3759.88 for the year(s) 1997, 1998 
and 1999.  This additional income, when combined with his 
previously reported income, caused his income to exceed the 
maximum allowable pension rate for a veteran with one 
dependent.  He was informed that his pension was 
retroactively terminated, effective July 1997.  He was 
requested to submit various financial records for the years 
1997, 1998 and 1999.  

In June 2000, the veteran submitted an EVR indicating that he 
and his wife received $513 and $512, respectively, from 
Social Security each month, and that he received $36 a month 
from VA.  He also reported that from January 1999 to December 
1999 his wife had earned $5385 gross wages from all 
employment.  He indicated that his income had not changed in 
the last six months.  The veteran also submitted various 
financial records.  These included a 1997 W-2 form showing 
wages, tips, etc., for his wife of $3759.88; a 1998 W-2 form 
showing wages, tips, etc., for his wife of $5028.97; and a 
1999 W-2 form showing wages, tips, for his wife etc., of 
$5385.25.

In correspondence sent to the veteran in June 2000, VA 
informed him that he owed VA $1324.  In September 2000, the 
veteran submitted a VA Financial Status Report, and requested 
a waiver based on financial hardship.  

In the December 2000 action on appeal, the Committee found 
that the veteran had acted in bad faith and denied a waiver 
of recovery of the overpayment.  In a June 2001 decision, the 
Committee again found that the veteran had acted in bad faith 
and denied a waiver of recovery of the overpayment. 

Turning to the relevant law, recovery of an overpayment of VA 
benefits may be waived if recovery of the indebtedness would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.963(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to various elements, which are 
not intended to be all inclusive.  These elements are the 
fault of the debtor where such actions contribute to creation 
of the debt, balancing of faults where VA fault is also 
involved, whether collection of the debt would cause the 
debtor undue financial hardship by depriving her of basic 
necessities, whether collection would defeat the purpose of 
the VA benefit, whether failure to make restitution would 
result in unjust enrichment, and whether reliance on VA 
benefits resulted in relinquishment of a valuable right 
(i.e., changing position to one's detriment).  38 C.F.R. § 
1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the claimant is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Regarding the veteran's indebtedness of $1324, the Board 
finds that the initial creation of this debt was the sole 
fault of the veteran's bad faith.  In this regard, the Board 
points out that in June 1997 the veteran submitted a signed 
Form 21-4138 and a signed EVR indicating that he and his wife 
had no income other than Social Security benefits.  Despite 
being informed several times that he was required to report 
all additional sources of income, he failed to disclose that 
his wife earned income in 1997, 1998 and 1999 until VA 
informed him that it had already verified such income.  

In the opinion of the Board, these actions are probative of 
an intent on the veteran's part to maintain eligibility for 
VA pension benefits by concealing his wife's income.  The 
veteran received VA pension payments despite the fact that 
they were based on his own erroneous reporting of income.  
The Board finds that these actions are all the more egregious 
in light of the fact that in 1993, VA found the veteran at 
fault in the creation of an overpayment of pension benefits 
due to tardy reporting of income.  By no means can the 
veteran be considered ignorant of the requirement that all 
recipients of VA pension report all of their income to VA. 

As the original overpayment of $1324 is the result of the 
veteran's own bad faith, specifically his attempts to conceal 
his wife's income for the years 1997, 1998 and 1999, a waiver 
is precluded.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.  Application of 
the standard of equity and good conscience is thus 
prohibited.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $1324 is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

